DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 9 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Doljack et al (USPN 2014/0312691).
Regarding claim 9, Doljack discloses a power supplying system (figure  1) comprising:  a first power supplying module 122, 120); 
a control module (118) coupled to the first power supplying module; a micro control unit (MCU) (146) coupled to the control module and configured to an electronic device (130); 
a second power supplying module (a battery 132) coupled to the MCU, configured to supply power for the electronic device when the first power supplying module is in abnormal (the power 122 disconnected) and the electronic device is in an operation mode; and 
a super capacitor (148) coupled to the first power supplying module, the MCU, and the control module, wherein the MCU switches on the first power supplying module when a current voltage of the super capacitor is charged to equal to an operation of the MCU (e.g. see par. 0078).
Allowable Subject Matter
2.	Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	Claims 1-8 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A power supplying system comprising: the MCU determines the electronic device is in the operation mode when the detection terminal receives a first signal with a first level voltage, and determines the electronic device is in a standby mode when the detection terminal receives a second signal with a second level voltage, and the MCU outputs a third signal to the control module when the electronic device is in the standby mode, and the control module is configured to switch off the first power supplying module when receiving the third signal as recited in claim 1.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836